 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                    No. 2:18-CV-0740-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    D. JUST, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s request (ECF No. 36) for issuance of a

19   subpoena. Good cause appearing therefor, plaintiff’s request is granted. The Clerk of the Court

20   is directed to issue and send plaintiff a blank subpoena form. The court sua sponte extends the

21   discovery cut-off date of July 1, 2019, by 15 days to allow plaintiff time to prepare and serve the

22   subpoena.1

23                   IT IS SO ORDERED.

24   Dated: June 20, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27
            1
                   Plaintiff is reminded that he may not request service by the United States Marshal
28   because he has not been granted in forma pauperis status.
                                                      1
